DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 1, in the response filed November 3, 2021, have been entered.
Claims 1-5, 7, 10-17, 21-23, 26, and 32-36 are currently pending in the above identified application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13-15, 22, 26, and 33 are rejected under 35 U.S.C. 103 as obvious over US Pub. No. 2010/0029162 to Datta in view of US Pub. No. 2013/0041335 to Dwiggins, USPN 6,740,609 to Peng, and US Pub. No. 2011/0003524 to Claasen.
Regarding claims 1-3, 11, 13-15, 22, 26, and 33, Datta teaches a multilayer laminate, such as a spunbond/meltblown/spunbond (SMS) or spunbond/meltblown/meltblown/spunbond (SMMS) (claims 7, 10) (Datta, para 0059), having at least one of the fabric layer being the inventive fabric of meltblown fibers comprising oleamide or erucamide (Id., abstract, para 0010, 0030, 0039, 0089, Table 12), reading on the interior meltblown layer comprising the oleamide or erucamide (liquid-barrier-enhancing-additive), a specific primary amide (claims 2-3).  Datta teaches the slip agent being from 0.1 to 5 wt% (1000 to 50000 ppm) of the composition (Id., para 0039).  Datta teaches the laminate being used in 
Datta does not appear to teach the laminate having an outermost spunbond layer consisting of non-round cross-sectional first layer continuous fibers.  
However, Dwiggins teaches a nonwoven fabric useful as a component in a personal hygiene product, such as diapers, that is free of non-ribbon shaped (round-shaped) spunbond fibers and includes a meltblown layer between and in direct contact with ribbon-shaped spunbond layers (Dwiggins, abstract, para 0027, 0034, 0037).  Dwiggins teaches the nonwoven fabric having enhanced low surface tension liquid resistance and air permeability (Id., para 0001, 0047).  Dwiggins teaches the ribbon-shaped spunbond layer comprising polypropylene (Id., para 0066, 0071).  Dwiggins teaches the spunbond fibers being formed as homogenous solid fibers (Id., para 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form laminate of Datta, wherein the spunbond layers on either side of the meltblown layer consist of the homogenous ribbon fibers (non-round cross section fibers) of Dwiggins, motivated by the desire to form conventionally known spunbond layer predictably suitable for use in spunbond-meltblown containing laminates used in diapers products and by the desire to impart enhanced low surface tension liquid resistance and air permeability.  As the spunbond nonwovens consist of ribbon fibers (non-round cross-sectional fibers), SMS reads on R11-M1-N0-R21 (claim 11).

However, Peng teaches a nonwoven fabric of melt spun polypropylene fiber, such as spunbonded, containing fatty acid amides, such as a blend of erucamide and stearamide, to impart a very distinct tactile and ductile softness (Peng, abstract, col. 2 lines 30-55).  Peng teaches an embodiment that produces a SMS fabric using the additives in the outer polypropylene layers (Id., para col. 3 line 18-line 6).    Polypropylene is necessarily either a homopolymer or a copolymer.  Claasen teaches it is known to form multilayered nonwovens having combinations of spunbond and meltblown layers with outermost layers being spunbond homopolymer polypropylene and containing an additive such as erucamide for use in diapers (Claasen, abstract para 0053, 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form laminate of the prior art combination, wherein the outermost facing spunbond layers comprise the fatty acid amides of Peng and comprising polypropylene as a homopolymer as taught by Claasen, motivated by the desire of forming conventionally known polypropylene spunbond fibers predictably suitable for use in multilayer nonwovens used in diaper applications and to impart a very distinct tactile and ductile softness to the laminate on both sides.
The oleamide, erucamide, and/or stearamide being a liquid-barrier-enhancing-additive is a property of the material.  In general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the oleamide or erucamide as being a liquid-barrier-enhancing-additive, the claimed properties are deemed to be inherent to the structure in the prior art since the prior art teaches an invention with a substantially similar structure and chemical 
Regarding claims 13-15 and the claimed properties of greater low surface tension strike through value with the slip agent (LBEA) than a comparative nonwoven fabric of the same construction devoid of the slip agent (LBEA) (claim 13), the low surface tension strike through value that is from about 10% to 60% greater than a comparative nonwoven fabric of the same construction devoid of the slip agent (LBEA) (claim 14), and the nonwoven fabric comprising a low surface strike through value from about 10 to about 80 second (claim 15), although the prior art does not disclose these features explicitly, the claimed properties are deemed to flow naturally from the teachings of the prior art combination since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention, including the SMS structure, wherein the interior meltblown comprises the same amid material in an amount that overlap with the dependently claimed concentrations.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 22, the prior art combination teaches the slip agent being oleamide or erucamide (Datta, para 0039).   The prior art combination teaches the slip agent being from 0.1 to 5 wt% (1000 to 50000 ppm) of the composition (Id., para 0039), reading on the slip agent being 1000 ppm to 50,000 ppm.  
While the reference does not specifically teach the claimed range of about 2000 to 9000 ppm, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the amount of the slip agent, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 26, the prior art combination teaches the nonwoven being part of a facemask, medical gowns (surgical gown), medical drape (surgical drape), cloth lining, filter, or diapers (absorbent article) (Datta, para 0059).
Regarding claim 33, the prior art combination teaches the use of stearamide (saturated amide) (Peng, abstract, col. 2 lines 30-55), reading on the LBEA consisting of one or more saturated amides.  The claim language is open and allows for additional material to be present.  Therefore, erucamide is not excluded from being present by the claim.

Claims 5, 7, 10, 16, 17, and 21 are rejected under 35 U.S.C. 103 as obvious over Datta in view of Dwiggins, Peng, and Claasen as applied to claims 1-3, 11, 13-15, 22, 26 and 33 above, further in view of US Pub. No. 2005/0227564 to Bond.
Regarding claims 5, 7, 10, 16, 17, and 21, the prior art combination teaches the multilayer laminate being a spunbond/meltblown/spunbond (SMS) or spunbond/meltblown/meltblown/spunbond (SMMS) (claims 7, 10) (Datta, para 0059), which reads on the meltblown fibers comprising an interior portion of the nonwoven fabric and being sandwiched between the spunbond facing layers (first nonwoven layer and third nonwoven layer) with the spunbond comprising spunbond (spunmelt) fibers having a non-round cross-section as being ribbon fibers (claim 17).

However, Bond teaches that meltblown fibers are known to have a smaller diameter than spunbond fibers, also called spunlaid, fibers, such as in SMS structure (Bond, para 0036, 0009), reading on the two outermost layers including a first nonwoven layer, specifically spunbond layer, comprising a plurality of first layer fiber, specifically spunbond fibers, necessarily having a first average fiber diameter, and a third nonwoven layer, specifically spunbond layer, comprising a plurality of third layer fibers, specifically spunbond fiber layer, necessarily having a third average diameter, and the interior layer including a second nonwoven layer, specifically a meltblown nonwoven layer, comprising a plurality of second fiber layers, specifically meltblown fibers, necessarily having a second fiber diameter, wherein the first average fiber diameter and the third average fiber diameter of the spunbond fiber are both larger than the second average fiber diameter of the meltblown fibers (claims 5, 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate of the prior art combination, wherein the meltblown fibers of the inner layers are smaller in diameter than the spunbond fibers of the outermost facing layer, motivated by the desire of forming conventionally known meltblown and spunbond fibers known in the art to have this fiber diameter relationship.
 Regarding claim 16, the prior art combination teaches meltblown fibers comprising oleamide or erucamide (Datta, abstract, para 0010, 0030, 0039, 0089, Table 12).  The prior art combination is silent with regards to the decomposition temperature of the oleamide or erucamide.  However, the decomposition temperature is a property of the slip agent.  In general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the decomposition temperature of oleamide or erucamide as claimed, the claimed properties are deemed to be inherent to the structure in the prior art since Dharmarajan teaches the slip agent as comprising 

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Datta in view of Dwiggins, Peng, and Claasen as applied to claims 1-4, 11, 13-15, 22-23, 26, and 33 above, in view of US Pub. No. 2012/0150135 to Tee.
Regarding claim 14, in the event it is shown that the nonwoven fabric does not necessarily have a low surface tension strike through value within the claimed range, Tee teaches a nonwoven component, such as SMS, of an absorbent articles that has barrier properties having a low surface tension fluid strikethrough time of greater than 12 second, such as between 15 and 17 second (Tee, abstract, para 0077, 0117, Table 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the nonwoven has a strikethrough time between 15 and 17 second as taught by Tee, motivated by the desire of forming nonwoven component for absorbent articles having predictably suitable strikethrough time and desirable barrier properties.
	
Claims 12, 23 and 32-33 are rejected under 35 U.S.C. 103 as obvious over Datta in view of Dwiggins, Peng, and Claasen as applied to claims 1-3, 11, 13-15, 22, 26, and 33 above, in view of US Pub. No. 2014/0272223 to Cheng.
Regarding claim 12, the prior art combination teaches the nonwoven including some layers of spunbond (S) and some layers of meltblown (S), such as SMS and SMMS laminates (Datta, para 0059).  The prior art combination teaches the nonwoven being free or substantially free of non-ribbon shaped (round) spunbond fibers, such as less than 10% by weight of the fabric (Dwiggins, abstract, para 0046).

However, Cheng teaches meltblown nonwoven are often added to spunlaid (spunbond) nonwoven to form SM, SMS, SSMMS, SSMMSS nonwoven substrate or other substrate which combine that attributes of S and M nonwoven structure, such as strong nonwoven substrates with some fluid barrier properties and the same can be done with finer fiber layer denominated with “N” to make SMNMS, SSMNS, SSMNNS, SSMMNNSS, or other suitable combination of layers (Cheng, para 0067, 0092).  Cheng teaches the fine fiber having a diameter less than 1 microns (submicron) (Id., para 0066) and teaches the low surface tension fluid strike through increase as more fine fibers are added to the nonwoven substrate (Id., para 0142). Cheng teaches the nonwoven being used in packaging and absorbent articles (Id., para 0152).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate of the prior art combination, wherein the laminate has the SSMMNNSS structure comprising fine fibers (submicron) of Cheng, motivated by the desire of forming conventionally known laminate structure containing combinations of spunbond-meltblown layers predictably suitable for use in absorbent articles, to form strong nonwoven substrate with some fluid barrier properties, and to predictably increase the low surface tension fluid strike through.  The presence of one of round cross sectional fibers is within the scope of the teachings of the prior art combination.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate, wherein one of the spunbond layer consists of ribbon fibers and one of the spunbond layers comprising round fibers in an amount less than 10% by weight in each other structure, such as having the claimed 
Regarding claims 23, the prior art combination teaches the nonwoven including some layers of spunbond (S) and some layers of meltblown (S), such as SMS and SMMS laminates (Datta, para 0059).
The prior art combination does not appear to teach the interior layer comprising submicron fibers.
However, Cheng teaches meltblown nonwoven are often added to spunlaid (spunbond) nonwoven to form SM, SMS, SSMMS, SSMMSS nonwoven substrate or other substrate which combine that attributes of S and M nonwoven structure, such as strong nonwoven substrates with some fluid barrier properties and the same can be done with finer fiber layer denominated with “N” to make SMNMS, SSMNS, SSMNNS, SSMMNNSS, or other suitable combination of layers (Cheng, para 0067, 0092).  Cheng teaches the fine fiber having a diameter less than 1 microns (submicron) (Id., para 0066) and teaches the low surface tension fluid strike through increase as more fine fibers are added to the nonwoven substrate (Id., para 0142). Cheng teaches the nonwoven being used in packaging and absorbent articles (Id., para 0152).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the laminate of the prior art combination, wherein the laminate has the SSMMNNSS structure comprising fine fibers (submicron) of Cheng, motivated by the desire of forming conventionally known laminate structure containing combinations of spunbond-meltblown layers predictably suitable for use in absorbent articles, to form strong nonwoven substrate with some fluid barrier properties, and to predictably increase the low surface tension fluid strike through.
Regarding claim 32, the prior art combination teaches the nonwoven including some layers of spunbond (S) and some layers of meltblown (S), such as SMS and SMMS laminates (Datta, para 0059).  The spunbond layers are free of round fibers (Dwiggins, abstract), reading on the second outermost 
The prior art combination is silent with regards to plurality of meltblown fibers having an average diameter of less than 4 microns.
However, Cheng teaches it is known in the art that meltblown fibers have a diameter typically in the range from 0.5 microns to 10 microns on average and fine fibers range in average from 0.1 microns to 2 microns (Cheng, para 0066).  Cheng teaches the low surface tension fluid strike through increases as more fine fibers are added to the nonwoven substrate (Id., para 0142). Cheng teaches the nonwoven being used in packaging and absorbent articles (Id., para 0152).  
It would have been obvious to one or ordinary skill in the art before the effective filing date to form the laminate of the prior art combination, wherein the meltblown fibers having an average diameter ranging from 0.5 micron to 10 microns, specifically 0.5 microns to 2 microns, as taught by Cheng, motivated by the desire of forming meltblown fiber conventionally known in the art and to predictably influence the low surface tension fluid strike through as taught by Cheng, such as by increasing the  low surface tension fluid strike through by using meltblown fibers having a diameter that is considered fine, 0.5 microns to 2 microns.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Datta in view Dwiggins, Peng, and Claasen as applied to claims 1-3, 11, 13-15, 22,26, and 33 above, further in view of US Pub. No. 2012/0150135 to Tee.
Regarding claim 14, in the event it is shown that the nonwoven fabric does not inherently have a low surface tension strike through value within the claimed range, Tee teaches a nonwoven component, such as SMS, of an absorbent articles that has barrier properties having a low surface tension fluid strikethrough time of greater than 12 second, such as between 15 and 17 second (Tee, abstract, para 

Claim 34 is rejected under 35 U.S.C. 103 as obvious over Datta in view of Dwiggins, Peng, and Claasen as applied to claims 1-3, 11, 13-15, 22, 26 and 33 above, further in view of US Pub. No. 2014/0127461 to Xu.
Regarding claim 34, the prior art combination teaches a multilayer laminate that includes two or more layers of fabric such as SMS and SMMS laminate used in diapers and wipes (Datta, para 0059).  
The prior art combination does not teach the one or more interior layers comprising melt film fibrillated fibers.
However, Xu teaches nonwoven webs comprising a first fibrous layer made of a first composition that includes a softness enhancer, such as fatty acid amide, and second fibrous layer made of a second composition (Xu, abstract, para 0005, 0035).  Xu teaches layer of the web include spunbond/meltblown/spunbond nonwoven web as well as film extrude or blown from a single die (Id., para 0014).  Xu teaches an embodiment having a top fibrous layer, a bottom fibrous layer and an intermediate layer, wherein the top and bottom fibrous layers comprise the softness enhancer (Id., para 0046).  Xu teach the intermediate layer provides its own benefits such as providing the nonwoven web with greater basis weight homogeneity and/or the inclusion of a layer the influences the mechanical properties of the overall nonwoven web (Id.).  Xu teaches the intermediate fibrous layer can include fiber made of a third composition that comprise the same component as the first composition in the same or different proportion than the first composition (Id., para 0047), which encompasses the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the multilayer laminate of the prior art combination, wherein the laminate comprises a melt fibrillated web as part of the interior layers as taught by Xu, motivated by the desire of forming conventionally known multilayer web predictably suitable for use in diaper and wipe and predictably suitable alterative or combination to a meltblown web in an interior layer that can influence the properties of the nonwoven.

Claims 4 and 35-36 are rejected under 35 U.S.C. 103 as obvious over Datta in view of Dwiggins, Peng, and Claasen as applied to claims 1-3, 11, 13-15, 22, 26 and 33 above, further in view of US Pub. No. 2014/0127461 to Xu and US Pub. No. 2008/0182468 to Dharmarajan.
Regarding claims 4 and 35-36, the prior art combination teaches the use of a fatty acid amide slip agent, such as oleamide or erucamide (Datta, abstract, para 0010, 0030, 0039, 0089, Table 12), and teaches the use of fatty acid amides, such as a blend of erucamide and stearamide, to impart a very distinct tactile and ductile softness (Peng, abstract, col. 2 lines 30-55).  The prior art combination teaches a multilayer laminate being used in diapers (Datta, para 0059)
The prior art combination does not explicitly teach the slip agent and softener comprising a C20 to C30- saturated amide (claim 35), specifically consisting of behenamide (claim 36) or ethylene bis-amide (claim 4).
However, Xu teaches a softness enhancer additive that is a fatty acid amide, including erucamide, stearamide, and behenamide, as part of the fibrous composition used in a nonwoven web 

Response to Arguments
Applicant’s arguments filed November 3, 2021, have been fully considered but are not persuasive based on upon the current grounds of rejection detailed above, necessitated by amendment.  Examiner will address arguments that may still pertain to the current grounds of rejection  
Applicant argues that currently cited prior art fails to teach or suggest the combination of (i) a first outer most layer and a second outermost layer each comprising a liquid-barrier-enhancing-additive (LBEA) comprising an amide and (ii) one or more interior layers in which at least one of the one or more interior layers comprises a polymeric composition comprising a LBEA comprising an amide and a polymer or polymeric blend consisting of a polypropylene homopolymer, a polyethylene, a polyester, a polyamide, or any combination thereof.  Applicant further argues that Datta teaches away from one or more interior layers having the claimed feature since Datta requires a specific combination of polymer comprise a LBEA and a polymer or polymeric blend consisting of a polypropylene homopolymer, a polyethylene, a polyester, a polyamide, or any combination thereof.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  While the polymer in the polymeric blend is limited to those material listed, the polymeric composition, and layer in general, is open to the presence of additional materials or components.  The second polypropylene of Datta is taught as being a polypropylene homopolymer and therefore meets the requirements of the claim.  Its inclusion is explicitly taught and does not destroy the invention of Datta as argued by Applicant.  Examiner would also like to highlight that the claim limitation requires each of the first outer most layer, the second outermost layer, and at least one of the one or more interior layers to contain the LBEA and a polymer or polymeric blend consisting of a polypropylene homopolymer, a polyethylene, a polyester, a polyamide, or any combination thereof.  Applicant appears to argue only at least one of the one or more interior layers  is required to contain both the LBEA and a polymer or polymeric blend consisting of a polypropylene homopolymer, a polyethylene, a polyester, a polyamide, or any combination thereof.  However, this is not commensurate in scope with the current claim limitations.  Examiner maintains the rejection detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2005/0039837 to Bevins teaches a diaper with a nonwoven laminate having an outer layer of polyethylene fiber and central layer of polypropylene fibers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789